Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	In response to the Office Action dated on 05/23/2021, applicant(s) the application as follow:
Claims amended: 1-20
Claims canceled: none
	Claims newly added: none
	Claims pending: 1-20

Allowable Subject Matter
2.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claims 1, 15 and 20, Examiner agreed with applicant argument filed on 05/23/2021 which have overcome the 101 rejection.  In addition, the cited art(s) Simmons or Lou alone or in combination either teach or suggest “selecting a data sample of said spatial data set in said computer network using said data sampler unit; dividing said data sample into an NxM matrix said matrix execution unit; wherein said NxM matrix comprises a plurality of storage cells, and wherein N and M are non-zero positive integer numbers; grouping said NxM matrix into a plurality of memory blocs according to a least different sum (LDS) performed by said at least differential sum (LDS) management unit; constructing a decision tree based on said plurality of memory blocs using said decision tree unit; assigning a specific address to each of said plurality of memory blocs based on branches of said decision tree; storing and retrieving data points into said plurality of memory blocs; and linking said memory blocs together by a set of resolution nets using said net resolution management unit.”
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041.  The examiner can normally be reached on Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154